DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on March 19, 2020. Claims 1-10 and 23-34 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on March 30, 2020 and October 20, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant elected group one without traverse and canceled the remaining claims as per Applicant’s Response dated August 9, 2022.

Claim Objections
Claims 3, 25, and 34 are objected to because of the following informalities:  
a.	Each of claims 3, 25, and 34 should include “the” before “of at least one dynamic actor.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	one or more processing units… in claims 23, 27-30, and 32-33. Structure for this limitation may be found at least at [00225]-[00226] of the present specification; Computing device comprises the processing units, and the computing device may be, for example, a "workstation," "server," "laptop," "desktop," "tablet," "client device," "mobile device," "hand- held device," "game console," "electronic control unit (ECU)," "virtual reality system," and/or other device or system type.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 5, 8, 10, 23, 27, 29-30, and 32-33 along with the corresponding dependent claims 2-4, 6-7, 9, 24-26, 28, 31, and 34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites an autonomous vehicle and each of claims 5 and 10 recites an autonomous vehicle or semi-autonomous vehicle and the autonomous vehicle or semi-autonomous vehicle. It is unclear (1) if these limitations are intended to relate to the same or different claim elements and (2) how the autonomous vehicle of claim 1 can also be a semi-autonomous vehicle. For purposes of this Action, Examiner is interpreting the independent claims to include “an autonomous or semi-autonomous vehicle” and the corresponding dependent claims to include be correct regarding antecedent basis. Examiner notes that independent claim 23 and the corresponding dependent claims 27 and 32 have the same issues and are rejected under essentially the same reasoning. 

Each of claims 8 and 30 recites at least one additional evaluation mechanism. It is unclear how there can be an additional evaluation mechanism when it is the first evaluation mechanism recited in the claim set. For purposes of this action, this limitation will be interpreted as “at least one evaluation mechanism.”

Claim 23 and its dependents 27, 29, and 32 each recite one or more processing units to: or one or more processing units further to:. It is unclear (1) how a processor without corresponding instructions is capable of doing anything, and (2) the fragmented sentence creates ambiguity. For purposes of this Action, Examiner is interpreting these limitations as reciting “instructions stored on a non-transitory computer readable medium for execution by one or more processing units, the instructions configured for:” or the like. Examiner notes that these claims and the corresponding dependent claims will be rejected under 35 U.S.C. 101 for being directed toward a signal per se if the claims are not amended to reflect the interpretation in this Action. Furthermore, it is unclear how the body of the claim supports the preamble “system” when the claim appears to be directed, at a minimum, to a single apparatus which may in fact not be an apparatus but a transitory processing unit. Appropriate correction is required.

Claim 33 recites A processor comprising. It is unclear how a processor is capable of storing any information or how a processor may comprise a processing unit which is interpreted under 35 U.S.C. 112(f) as already comprising structure of a processor and/or of a device comprising a processor. For purposes of this Action, Examiner is interpreting this claim as including executing instructions stored in a non-transitory computer readable medium or non-transitory storage device and is excluding the processing units from the claim. Appropriate action is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 23-34 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 23 is directed toward a system, and independent claim 33 is directed toward an apparatus. Therefore, each of the independent claims 1, 23, and 33 along with the corresponding dependent claims 2-10, 24-32, and 34 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1, 23, and 33 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: 
A method comprising: 
receiving first data that defines, at least in part, an observable related to an autonomous machine within a simulated (a person may mentally think about an autonomous, and the person may imagine the autonomous machine in an imagined environment); 
determining, based at least in part on the first data, path information related to one or more defined paths within the simulated environment and dynamic actor information related to one or more dynamic actors within the simulated environment (a person may think about possible paths for the autonomous machine to go within the imagined environment based on other imagined dynamic actors); 
based at least in part on the path information and the dynamic actor information, generating second data representative of a plurality of scenarios related to the observable within the simulated environment (a person may think about other scenarios based on the path information and dynamic actor information and may mentally generate a plurality of scenarios related to the observable within the imagined environment); and 
generating the plurality of scenarios based at least in part on the second data, wherein at least one individual scenario of the plurality of scenarios includes a set of variables determined based at least in part on the path information and the dynamic actor information (a person may think about additional scenarios based at least in part on the second data and may think about variables determined based on the path information and dynamic actor information).


Under Step 2A, Prong One, independent claims 1, 23, and 33 recite, in part, a method, a system, and an apparatus. Other than reciting an autonomous machine, one or more dynamic actors, one or more processing units, and a processor nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1, 23, and 33 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1, 23, and 33 recite the additional elements of an autonomous machine, one or more dynamic actors, one or more processing units, and a processor.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements an autonomous machine, one or more dynamic actors, one or more processing units, and a processor are not integrated into the claims as a whole, claims 1, 23, and 33 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, 23, and 33 are not patent eligible. 

Dependent claims 2-10, 24-32, and 34 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10, 24-32, and 34, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10, 24-32, and 34 are patent ineligible.

Applicant is encouraged to set an interview with Examiner to discuss potential ways of overcoming the present 35 U.S.C. 101 rejections. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 10, 23-28, and 32-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2020/0410063 (hereinafter, “O’Malley”).

Regarding claim 1, O’Malley discloses a method comprising: 
receiving first data that defines, at least in part, an observable related to an autonomous machine within a simulated (see at least [0030]-[0034]; the log data may define an event of interest (i.e., an observable) related to an autonomous vehicle (i.e., autonomous machine) when the autonomous vehicle is in a simulated environment); 
determining, based at least in part on the first data, path information related to one or more defined paths within the simulated environment and dynamic actor information related to one or more dynamic actors within the simulated environment (see at least [0045]-[0046]; the log data may include path information for the simulated environment and may include dynamic actor information relating to dynamic actors within the simulated environment); 
based at least in part on the path information and the dynamic actor information, generating second data representative of a plurality of scenarios related to the observable within the simulated environment (see at least [0035] and [0062]; using the log data for an event (i.e., the observable), simulation instructions may be generated which are used to generate simulation data (i.e., second data)); and 	
generating the plurality of scenarios based at least in part on the second data, wherein at least one individual scenario of the plurality of scenarios includes a set of variables determined based at least in part on the path information and the dynamic actor information (see at least [0080]-[0084]; the scenarios may be generated based at least on the simulation data (i.e., second data) which is derived from the log data (i.e., first data). The set of variables may, for example, be considered the various aspects of the scenario such as the times associated with changes in action of dynamic objects, the direction (i.e., the path information), and/or the autonomous machine along with other data corresponding to the path information and/or dynamic actor information).

Regarding claim 2, O’Malley discloses all of the limitations of claim 1. However, O’Malley does not explicitly teach wherein the first data defines the observable using first order logic (see at least [0110] and [0142]-[0144]; logic using rules/assertions comprising quantifications (i.e., first order logic) may be used).

Regarding claim 3, O’Malley discloses all of the limitations of claim 1. Additionally, O’Malley discloses wherein the dynamic actor information includes a description of at least one dynamic actor and an action corresponding to the at least one dynamic actor (see at least [0080]-[0084]; the pedestrian/object (i.e., dynamic actor) may be crossing the path of the vehicle (i.e., a description of the dynamic actor with an action corresponding to the at least one dynamic actor)).

Regarding claim 4, O’Malley discloses all of the limitations of claim 1. Additionally, O’Malley discloses wherein the path information includes at least one of a number of lanes, a curvature, locations of wait conditions, or types of wait conditions (see at least [0080]-[0084] and [0093]; waiting for a pedestrian to cross a street is a type of wait condition).

Regarding claim 5, O’Malley discloses all of the limitations of claim 1. Additionally, O’Malley discloses 
testing at least one feature of an autonomous or semi-autonomous machine against the plurality of scenarios (see at least [0011] and [0157]; the autonomous controller (i.e., at least one feature) of the autonomous vehicle (i.e., autonomous or semi-autonomous machine) may be validated via the generated scenarios); and 
updating the at least one feature of the autonomous or semi-autonomous machine based at least in part on the testing (see at least [0011]; the simulations may be used to modify the behavior (i.e., update) of the autonomous controller (i.e., the at least one feature)).

Regarding claim 6, O’Malley discloses all of the limitations of claim 5. Additionally, O’Malley discloses wherein the at least one feature includes at least one of a hardware component, a software component, or a sensor model (see at least [0011]; the at least one feature may be a controller (i.e., a hardware component) with software that updates (i.e., a software component), or it may be a sensor (i.e., sensor model) amongst other things).

Regarding claim 10, O’Malley discloses all of the limitations of claim 1. Additionally, O’Malley discloses 
testing a virtual instance of an autonomous or semi-autonomous machine within the plurality of scenarios (see at least [0011] and [0157]; the autonomous controller (i.e., at least one feature) of the autonomous vehicle (i.e., autonomous or semi-autonomous machine) may be validated via the generated scenarios); 
evaluating a condition with respect to the virtual instance during the testing (see at least [0142]-[0143]; determination of whether predetermined rules (i.e., conditions) were broken may be evaluated during the testing); 
determining whether the condition is satisfied based at least in part on the evaluating (see at least [0142]-[0143]; determination of whether predetermined rules (i.e., conditions) were broken may be evaluated during the testing); and 
updating at least one feature of the autonomous or semi-autonomous machine when the condition is not satisfied (see at least [0011] and [0142]-[0144]; the autonomous controller may be updated based on failure of the test (i.e., when the condition is not satisfied)).

Regarding claim 23, O’Malley discloses a system comprising:
one or more processing units to (see at least [0070]): 
receive data that defines, at least in part, an observable related to a machine within a simulated environment (see at least [0030]-[0034]; the log data may define an event of interest (i.e., an observable) related to an autonomous vehicle (i.e., autonomous machine) when the autonomous vehicle is in a simulated environment);  
determine, based at least in part on the data, path information related to one or more defined paths within the simulated environment and dynamic actor information related to one or more dynamic actors within the simulated environment (see at least [0045]-[0046]; the log data may include path information for the simulated environment and may include dynamic actor information relating to dynamic actors within the simulated environment); and 
generating one or more scenarios related to the observable within the simulated environment, wherein at least one individual scenario of the one or more scenarios includes a set of variables determined based at least in part on the path information and the dynamic actor information (see at least [0080]-[0084]; the scenarios may be generated based at least on the simulation data which is derived from the log data. The set of variables may, for example, be considered the various aspects of the scenario such as the times associated with changes in action of dynamic objects, the direction (i.e., the path information), and/or the autonomous machine along with other data corresponding to the path information and/or dynamic actor information).

Regarding claim 24, O’Malley discloses all of the limitations of claim 23. Additionally, O’Malley discloses wherein the data defines the observable using first order logic (see at least [0110] and [0142]-[0144]; logic using rules/assertions comprising quantifications (i.e., first order logic) may be used).

Regarding claim 25, O’Malley discloses all of the limitations of claim 23. Additionally, O’Malley discloses wherein the dynamic actor information includes a description of at least one dynamic actor and an action corresponding the at least one dynamic actor (see at least [0080]-[0084]; the pedestrian/object (i.e., dynamic actor) may be crossing the path of the vehicle (i.e., a description of the dynamic actor with an action corresponding to the at least one dynamic actor)).

Regarding claim 26, O’Malley discloses all of the limitations of claim 23. Additionally, O’Malley discloses wherein the path information includes at least one of a number of lanes, a curvature, one or more locations of wait conditions, or one or more types of wait conditions (see at least [0080]-[0084] and [0093]; waiting for a pedestrian to cross a street is a type of wait condition).

Regarding claim 27, O’Malley discloses all of the limitations of claim 23. Additionally, O’Malley discloses wherein the one or more processing units are further to: 
test at least one feature of an autonomous or semi-autonomous machine against the one or more scenarios (see at least [0011] and [0157]; the autonomous controller (i.e., at least one feature) of the autonomous vehicle (i.e., autonomous or semi-autonomous machine) may be validated via the generated scenarios); and
update the at least one feature of the autonomous or semi-autonomous machine based at least in part on the testing (see at least [0011]; the simulations may be used to modify the behavior (i.e., update) of the autonomous controller (i.e., the at least one feature)).

Regarding claim 28, O’Malley discloses all of the limitations of claim 27. Additionally, O’Malley discloses wherein the at least one feature includes at least one of a hardware component, a software component, or a sensor model (see at least [0011]; the at least one feature may be a controller (i.e., a hardware component) with software that updates (i.e., a software component), or it may be a sensor (i.e., sensor model) amongst other things).

Regarding claim 32, O’Malley discloses all of the limitations of claim 23. Additionally, O’Malley discloses wherein the one or more processing units are further to: 
test a virtual instance of an autonomous or semi-autonomous machine within the one or more scenarios (see at least [0011] and [0157]; the autonomous controller (i.e., at least one feature) of the autonomous vehicle (i.e., autonomous or semi-autonomous machine) may be validated via the generated scenarios);  
evaluate a condition with respect to the virtual instance during the testing (see at least [0142]-[0143]; determination of whether predetermined rules (i.e., conditions) were broken may be evaluated during the testing);  
determine whether the condition is satisfied based at least in part on the evaluating (see at least [0142]-[0143]; determination of whether predetermined rules (i.e., conditions) were broken may be evaluated during the testing); and
update at least one feature of the autonomous or semi-autonomous machine when the condition is not satisfied (see at least [0011] and [0142]-[0144]; the autonomous controller may be updated based on failure of the test (i.e., when the condition is not satisfied)).

Regarding claim 33, O’Malley discloses a processor comprising: 
one or more processing units to generate at least a scenario associated with an observable within a simulated environment (see at least [0030]-[0034]; the log data may define an event of interest (i.e., an observable) related to an autonomous vehicle (i.e., autonomous machine) when the autonomous vehicle is in a simulated environment), the scenario including a set of variables determined based at least in part on path information related to one or more paths that a vehicle may travel within the simulated environment and dynamic actor information related to one or more dynamic actors within the simulated environment (see at least [0080]-[0084]; the scenarios may be generated based at least on the simulation data which is derived from the log data. The set of variables may, for example, be considered the various aspects of the scenario such as the times associated with changes in action of dynamic objects, the direction (i.e., the path information), and/or the autonomous machine along with other data corresponding to the path information and/or dynamic actor information).

Regarding claim 34, O’Malley discloses all of the limitations of claim 33. Additionally, O’Malley discloses wherein: 
the dynamic actor information includes a description of at least one dynamic actor and an action corresponding the at least one dynamic actor (see at least [0080]-[0084], [0110], and [0142]-[0144]; logic using rules/assertions comprising quantifications (i.e., first order logic) may be used which are descriptive of, for example, dynamic actors and actions of those dynamic actors such as a pedestrian crossing in front of the autonomous vehicle); and 
the path information includes at least one of a number of lanes, a curvature, locations of wait conditions, or types of wait conditions (see at least [0080]-[0084] and [0093]; waiting for a pedestrian to cross a street is a type of wait condition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley, as applied to independent claims 1 and 23 above, in view of U.S. Pub. No. 2021/0116915 (hereinafter, “Jiang”).

Regarding claim 7, O’Malley discloses all of the limitations of claim 1. However, O’Malley does not explicitly teach evaluating the plurality of scenarios in view of the observable; 
based at least in part on the evaluating, determining that a coverage value corresponding to the plurality of scenarios is below a threshold coverage value; and 
generating at least one additional scenario based at least in part on the path information and the dynamic actor information to increase the coverage value
Jiang, in the same field of endeavor, teaches 
evaluating the plurality of scenarios in view of the observable (see at least [0045]; the plurality of scenarios may be evaluated, and the scenarios are based on the observable); 
based at least in part on the evaluating, determining that a coverage value corresponding to the plurality of scenarios is below a threshold coverage value (see at least [0046]; the number of scenarios comprising one or more features associated with the observable may result in the feature obtaining a score lower than a threshold value (i.e., the value corresponding to the scenarios is below a threshold coverage value)); and 
generating at least one additional scenario based at least in part on the path information and the dynamic actor information to increase the coverage value (see at least [0045]-[0046]; additional scenarios are created to increase the feature scores (i.e., the coverage value corresponding to the scenarios is increased)).
One of ordinary skill in the art, before the time of filing would have been motivated to modify the disclosure of O’Malley with the teachings of Jiang in order to improve autonomous driving algorithms; see Jiang at least at [0003].

Regarding claim 8, O’Malley discloses and Jiang teaches all of the limitations of claim 7. Additionally, Jiang teaches generating at least one additional evaluation mechanism based at least in part on an expected behavior of the autonomous machine, the path information, and the dynamic actor information to increase the coverage value (see at least [0045]-[0046]; additional data associated with the feature(s) (i.e., one or more additional evaluation mechanisms) may be added to the data for generating the scenarios, and more scenarios may be generated for training).
One of ordinary skill in the art, before the time of filing would have been motivated to modify the disclosure of O’Malley with the teachings of Jiang in order to improve autonomous driving algorithms; see Jiang at least at [0003].

Regarding claim 9, O’Malley discloses and Jiang teaches all of the limitations of claim 7. Additionally, Jiang, in the same field of endeavor, teaches wherein the at least one additional scenario is automatically generated based at least in part on an output of the evaluating the plurality of scenarios (see at least [0045]-[0046]; the additional data was automatically added based on the evaluation of the plurality of scenarios, and the new scenarios were automatically generated based on the additional data automatically added and in reaction to the evaluation of the plurality of scenarios).
One of ordinary skill in the art, before the time of filing would have been motivated to modify the disclosure of O’Malley with the teachings of Jiang in order to improve autonomous driving algorithms; see Jiang at least at [0003].

Regarding claim 29, O’Malley discloses all of the limitations of claim 23. However, O’Malley does not explicitly teach wherein the one or more processing units are further to: 
evaluate the one or more scenarios in view of the observable;  
based at least in part on the evaluation, determine that a coverage value corresponding to the one or more scenarios is below a threshold coverage value; and
generate at least one additional scenario based at least in part on the path information and the dynamic actor information to increase the coverage value.
However, Jiang, in the same field of endeavor, teaches wherein the one or more processing units are further to: 
evaluate the one or more scenarios in view of the observable (see at least [0045]; the plurality of scenarios may be evaluated, and the scenarios are based on the observable);  
based at least in part on the evaluation, determine that a coverage value corresponding to the one or more scenarios is below a threshold coverage value (see at least [0046]; the number of scenarios comprising one or more features associated with the observable may result in the feature obtaining a score lower than a threshold value (i.e., the value corresponding to the scenarios is below a threshold coverage value)); and
generate at least one additional scenario based at least in part on the path information and the dynamic actor information to increase the coverage value (see at least [0045]-[0046]; additional scenarios are created to increase the feature scores (i.e., the coverage value corresponding to the scenarios is increased)).
One of ordinary skill in the art, before the time of filing would have been motivated to modify the disclosure of O’Malley with the teachings of Jiang in order to improve autonomous driving algorithms; see Jiang at least at [0003].

Regarding claim 30, O’Malley discloses and Jiang teaches all of the limitations of claim 29. Additionally, Jiang, in the same field of endeavor, teaches wherein the one or more processing units are further to generate at least one additional evaluation mechanism based at least in part on an expected behavior of the autonomous machine, the path information, and the dynamic actor information to increase the coverage value (see at least [0045]-[0046]; additional data associated with the feature(s) (i.e., one or more additional evaluation mechanisms) may be added to the data for generating the scenarios, and more scenarios may be generated for training).
One of ordinary skill in the art, before the time of filing would have been motivated to modify the disclosure of O’Malley with the teachings of Jiang in order to improve autonomous driving algorithms; see Jiang at least at [0003].

Regarding claim 31, O’Malley discloses and Jiang teaches all of the limitations of claim 29. Additionally, Jiang, in the same field of endeavor, teaches wherein the at least one additional scenario is automatically generated based at least in part on an output of the evaluating the one or more scenarios (see at least [0045]-[0046]; the additional data was automatically added based on the evaluation of the plurality of scenarios, and the new scenarios were automatically generated based on the additional data automatically added and in reaction to the evaluation of the plurality of scenarios).
One of ordinary skill in the art, before the time of filing would have been motivated to modify the disclosure of O’Malley with the teachings of Jiang in order to improve autonomous driving algorithms; see Jiang at least at [0003].

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	“An Ontology-based Approach to Generate the Advanced Driver Assistance Use Cases of Highway Traffic” NPL which relates to using first-order logic for training autonomous vehicle systems; 
b.	U.S. Pub. No. 20200409369 which relates to methods of testing a vehicle using simulation scenarios; and 
c.	U.S. Pub. No. 2019/0129831 which relates to autonomous vehicle simulation testing systems and methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663